DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2016/0231497).
Kato discloses (Figs. 4-7B):


    PNG
    media_image1.png
    472
    742
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    326
    680
    media_image2.png
    Greyscale

Claim 11:	A liquid crystal display comprising in sequence: 
a first transparent substrate 311 (transparent substrate)
a plurality of interdigitated electrodes 312
a composite layer comprising a liquid crystal 314b and a polymer 314a (Fig. 4; par. [0083])
a second transparent substrate 318 (transparent substrate)
at least one light source 302
wherein the liquid crystal display is a transparent liquid crystal display
wherein when no voltage is applied the composite layer is transparent and the display acts as a waveguide plane through which incident light propagates (Fig. 7A; pars. [0085] and [0088])
wherein when a voltage is applied the composite layer scatters incident light out of the display (Fig. 7B; pars. [0089]-[0090])
wherein the liquid crystal display does not comprise polarizers
wherein the liquid crystal display does not comprise color filters
Claim 17:
wherein the at least one light source 302 comprises a light-emitting diode (par. [0071])
Claim 19:
an alignment layer 313 (orientation film) between the interdigitated electrodes and the composite layer (Fig. 4)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2016/0231497) in view of Lee (US 2009/0135342).
Kato discloses (Fig. 4 and 7A-7B; Abstract):
Claims 1 and 3:	A liquid crystal display comprising in sequence: 
a first transparent electrode 312 (Fig. 4; par. [0078]: the upper electrodes 312 are transparent electrodes)
a first alignment layer 313 (Fig. 4: 313 orientation film)
a composite layer comprising a liquid crystal 314b and a polymer 314a (Fig. 4; par. [0083])
a second alignment layer 316 (Fig. 4: 316 orientation film)
a second electrode 317 (Fig. 4: 317 lower electrode)
at least one light source 302 (Fig. 4)
wherein when no voltage is applied the composite layer is transparent and the display acts as a waveguide plane through which incident light propagates (Fig. 7A; pars. [0085] and [0088])
wherein the liquid crystal display is a transparent liquid crystal display
wherein when a voltage is applied the composite layer scatters incident light out of the display (Fig. 7B; pars. [0089]-[0090])
wherein the liquid crystal display does not comprise at least one of polarizers, and color filters
Kato does not explicitly disclose the second electrode is a transparent electrode, and wherein the first transparent electrode and the second transparent electrode comprise indium tin oxide. 
Lee discloses the pixel electrode and the common electrode made of transparent films, for example, indium tin oxide metal films to improve the aperture ratio (par. [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato’s device with the teaching of Lee to have the second electrode as a transparent electrode, and wherein the first transparent electrode and the second transparent electrode comprised indium tin oxide. 
Doing so would improve the aperture ratio in the display (Lee, par. [0005]).
Claim 2:
	Kato does not explicitly disclose an absorbing film on a side of the second transparent electrode opposite the second alignment layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an absorbing film on a side of the second transparent electrode opposite the second alignment layer. 
	Doing so would block unwanted light being in the display. Therefore, it would improve the contrast ratio. 
Claims 6-7:
	Kato does not explicitly disclose wherein the liquid crystal is tilted toward a cell normal direction when the voltage is applied, or wherein the liquid crystal is tilted parallel to the first transparent electrode and the second transparent electrode when the voltage is applied. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the liquid crystal tilted toward a cell normal direction when the voltage is applied, or the liquid crystal tilted parallel to the first transparent electrode and the second transparent electrode when the voltage is applied to become scattering.
	Therefore, it does not patentably distinguish the invention. 
Claim 8:
wherein the at least one light source 302 comprises a light-emitting diode (par. [0071])
Claim 9:
	Kato do not explicitly disclose the at least one light source comprises a red light-emitting diode, a green light-emitting diode, and a blue light-emitting diode. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one light source comprised a red light-emitting diode, a green light-emitting diode, and a blue light-emitting diode to provide white light to the display. 
	Therefore, it does not patentably distinguish the invention.
Claim 12:
Kato does not explicitly disclose the interdigitated electrodes comprise indium tin oxide.
Lee discloses the pixel electrode and the common electrode made of transparent films, for example, indium tin oxide metal films to improve the aperture ratio (par. [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato’s device with the teaching of Lee to have the interdigitated electrodes comprised indium tin oxide
Doing so would improve the aperture ratio in the display (Lee, par. [0005]).
Claims 15-16:
	Kato does not explicitly disclose wherein the liquid crystal is tilted toward a cell normal direction when the voltage is applied, or wherein the liquid crystal is tilted parallel to the first transparent electrode and the second transparent electrode when the voltage is applied. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the liquid crystal tilted toward a cell normal direction when the voltage is applied, or the liquid crystal tilted parallel to the first transparent electrode and the second transparent electrode when the voltage is applied to become scattering.
	Therefore, it does not patentably distinguish the invention. 
Claim 18:
	Kato do not explicitly disclose the at least one light source comprises a red light-emitting diode, a green light-emitting diode, and a blue light-emitting diode. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one light source comprised a red light-emitting diode, a green light-emitting diode, and a blue light-emitting diode to provide white light to the display. 
	Therefore, it does not patentably distinguish the invention.
Claims 4-5  and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2016/0231497) in view of Lee (US 2009/0135342), and further in view of Kita et al. (US 2015/0146125).
Claims 4-5:
	Kato does not explicitly disclose wherein the liquid crystal has a positive dielectric anisotropy, or wherein the liquid crystal has a negative dielectric anisotropy. 
	Kita et al. disclose the liquid crystal layer that includes liquid crystal molecules having a positive dielectric anisotropy can achieve a higher response speed, and the liquid crystal that includes liquid crystal molecules having a negative dielectric anisotropy can improve the transmittance (par. [0050]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato’s device with teaching of Kita et al. to have wherein the liquid crystal with a positive dielectric anisotropy for achieving a higher response speed, or wherein the liquid crystal with a negative dielectric anisotropy for improving the transmittance (Kita et al., par. [0050]).
Claims 13-14:
	Kato does not explicitly disclose wherein the liquid crystal has a positive dielectric anisotropy, or wherein the liquid crystal has a negative dielectric anisotropy. 
	Kita et al. disclose the liquid crystal layer that includes liquid crystal molecules having a positive dielectric anisotropy can achieve a higher response speed, and the liquid crystal that includes liquid crystal molecules having a negative dielectric anisotropy can improve the transmittance (par. [0050]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato’s device with teaching of Kita et al. to have wherein the liquid crystal with a positive dielectric anisotropy for achieving a higher response speed, or wherein the liquid crystal with a negative dielectric anisotropy for improving the transmittance (Kita et al., par. [0050]).
	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2016/0231497) in view of Lee (US 2009/0135342), and further in view of Kim et al. (US 2017/0199431).
Claim 10:
	Kato does not explicitly disclose wherein the first alignment layer and the second alignment layer comprise a polyimide. 
	Kim et al. disclose polyimide is generally used to form the alignment layer, and has advantage in that it reduces a reflection of a transparent electrode and improves withstand-direct current characteristics while stabilizing the alignment of liquid crystal molecules (par. [0005]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato’s device with the teaching of Kim et al. to have the first alignment layer and the second alignment layer comprised a polyimide. 
	Doing so would reduce a reflection of a transparent electrode and improve withstand-direct current characteristics while stabilizing the alignment of liquid crystal molecules (Kim et al., par. [0005]).
Claim 20:
Kato does not explicitly disclose wherein the alignment layer comprises a polyimide. 
	Kim et al. disclose polyimide is generally used to form the alignment layer, and has advantage in that it reduces a reflection of a transparent electrode and improves withstand-direct current characteristics while stabilizing the alignment of liquid crystal molecules (par. [0005]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato’s device with the teaching of Kim et al. to have the alignment layer comprised a polyimide. 
	Doing so would reduce a reflection of a transparent electrode and improve withstand-direct current characteristics while stabilizing the alignment of liquid crystal molecules (Kim et al., par. [0005]).
Response to Arguments
Applicant’s arguments with respect to claim(s)  1-20 have been considered but are moot in view of new ground(s) of rejection.
Applicant’s argument:	
In the Remarks, filed 10/13/2020, page 6, Applicant argues that “Kato includes a backing plate that will prevent transparency. Accordingly, Kato cannot anticipate. Furthermore, the backing plate is a required component in Kato. Therefore, Kato teaches away from the amended independent claims.”
Examiner’s answer:
Examiner respectfully disagrees. 
Kato teaches the backing plate (i.e. reflection sheet 330) is used to return the light leaked from the back surface of the light guide member 310 (the bottom surface in FIG. 4) to the light guide member 310. In this way, the light received from the side light source 302 is efficiently used, and the luminance of the light emitted from the light emission surfaces of the planar light source device 300 is improved (par. [0075]; Fig. 4).
Thus, the backing plate 330 is there not to prevent transparency in the display. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- May 21, 2022